DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3, 5, 7-11, 13-15, and 17-19 are allowed in this application. This application is a continuation of patent application number 14074670.  A Terminal Disclaimer was filed and approved on 02/02/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Katz on 1/19/22, followed by an email from Mr. James Katz on 1/25/22.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
(Currently Amended) A system comprising:	a processor implemented in a hardware device comprising one of a switch, gateway, backplane, or router which communicates electronic messages to a network and comprising executable instructions that when executed by the processor, cause the processor processor, the received electronic financial message and received electronic response message such that transmission of the electronic response message to the particular market participant does not occur prior to the transmission of the electronic financial message to all of the plurality of market participants by causing the received electronic response message to be transmitted via the network to the particular market participant only once it has been determined that the received electronic financial message has been transmitted.
(Canceled) 
(Currently Amended) An electronic trading architecture comprising:	a processor programmed to implement a financial data message transmitter comprising one of a switch, gateway, backplane, or router which communicates electronic messages to a network, wherein the programming of the processor causes the processor by causing the received electronic response message to be transmitted via the network to the particular market participant only once it has been determined that the received electronic financial message has been transmitted.
(Canceled) 
(Original) The electronic trading architecture of claim 3 wherein the response message comprises a report indicating whether the requested financial transaction was completed.
(Canceled) 
(Original) The electronic trading architecture of claim [[6]] 3 wherein the financial data message transmitter is further operative to remove an indication of an association between the received response message and received corresponding financial data message prior to the transmission thereof.
(Original) The electronic trading architecture of claim 3 wherein the financial data message transmitter further comprises a memory operative to store the received response message until the received corresponding financial data message is ready to transmit, when the received response message is received prior to the received corresponding financial data message.
(Original) The electronic trading architecture of claim 3 wherein the financial data message transmitter further comprises a memory operative to store data indicative of the prior transmission of the received corresponding financial data message to allow transmission of the received response message upon receipt, when the received corresponding financial data message is received prior to the received response message.
(Original) The electronic trading architecture of claim 3 wherein the received response message is received prior to the corresponding financial data message.
(Currently Amended) A computer implemented method comprising:	receiving, from a first hardware processor by a second hardware processor implemented in a hardware device comprising one of a switch, gateway, backplane, or router which comprises computer executable instructions which, when executed by the second hardware processor, cause the second hardware processor to facilitate by causing the received electronic response message to be transmitted via the network to the particular market participant only once it has been determined that the received electronic financial message has been transmitted.
(Canceled) 
(Original) The method of claim 11 wherein the received response message comprises a report indicating whether the requested financial transaction was completed.
(Original) The method of claim 11 further comprising storing the received response message until the corresponding financial data message is received, when the received response message is received prior to the corresponding financial data message.
(Original) The method of claim 11 further comprising storing data indicative of the prior transmission of the received corresponding financial data message to allow transmission of the received response message upon receipt, when the corresponding financial data message is received prior to the received response message.
(Canceled) 
(Original) The system of claim 11 further comprising removing an indication of an association between the received response message and the received corresponding financial data message prior to the transmission thereof.
(Original) The method of claim 11 wherein the received response message is received prior to the received corresponding financial data message.
(Original) The method of claim 11 wherein the received corresponding financial data message comprises a market by order message, market by price message, top of book message, or combinations thereof. 
(Canceled) 

Allowable Subject Matter
Claims 1, 3, 5, 7-11, 13-15, and 17-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the most recent claim amendments. See above.  Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. 
Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application.  As recited in the claims, claim contains the specific elements of  “receive an electronic 
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to performing financial data generation and transmission. As such, the rejection under 35 U.S.C. 101 is withdrawn.  
The examiner notes also that, in the parent application 14074670, the PTAB has decided that the claims met the 35 USC 101 patentability requirement because the claimed invention “claims is on the specific asserted improvement in 

The instant invention overcomes 35 USC §103 rejection because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements 
As recited in the claims, claim specific elements of:
“receive an electronic response message, for communication via the network… receive an electronic financial message… comprising data indicative of a change in state of the electronic marketplace caused by the request…  communication to all of the plurality of market participants… transmit, synchronously regardless of the order in which the electronic financial message and electronic response message… the received electronic response message such that transmission of the electronic response message to the particular market participant does not occur prior to the transmission of the electronic financial message to all of the plurality of market participants by causing the received electronic response message to be transmitted via the network to the particular market participant only once it has been determined that the received electronic financial message has been transmitted”.
Limit the claims in a specific and narrow way that overcome the prior art.
The prior art found, Weber (20040186803) teaches a trading related system capable of receiving fund sensitivity coefficients and publishing the estimated value periodically.  However, Weber does not teach or suggest (in combination with the other elements) specific electronic trading architecture Bauerschmidt (20070118460) teaches a financial information system that can prioritize data recipients, including data/information that can be transmitted to “one or more other entities, such as other market participants” or broadcasted “to all market participants”.  Weber (20040186803, cited in prior Office Action) in view of Oklahoma State University (“Logic Components” http://www.okstate.edu/sas/v8/sashtml/qsim/chap2/sect4.htm. SAS Institute Inc.  Jan 8, 2007) teaches logic components that control the flow of transactions components (e.g., adder, splitter, router, and switch), which can change the state of the simulation modifier and trigger.   
Weber, Bauerschmidt, and Oklahoma State University – alone or in combination – do not disclose using the particular computer architecture which synchronizes the transmission of financial data messages among market participants.  Therefore the claims are deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698